 



Exhibit 10.1
Restricted Stock Award Agreement
SOMERA COMMUNICATIONS, INC.
1999 STOCK PLAN
NOTICE OF GRANT OF STOCK PURCHASE RIGHT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Notice of Grant.
Name:
Address:
     You have been granted the right to purchase Common Stock of the Company,
subject to the Company’s Repurchase Option and your ongoing status as a Service
Provider (as described in the Plan and the attached Restricted Stock Purchase
Agreement), as follows:

   
Grant Number
 
Date of Grant
 
Price Per Share
$
 
Total Number of Shares Subject
to this Stock Purchase Right
 
Release of Shares
__________________of the Shares shall be released from the Company’s Repurchase
Option at the end of the
 
__________________after the Date of Grant and
__________________of the Shares at the end of each
 
__________________thereafter], provided that you do not cease to be a Service
Provider prior to the date of any such release.
Change of Control Conditions (4(d))
 
Expiration Date:
 

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 1999 Stock Plan and the Restricted Stock
Purchase
Agreement, attached hereto as Exhibit A-1, both of which are made a part of this
document. You further agree to execute the attached Restricted Stock Purchase
Agreement as a condition to purchasing any shares under this Stock Purchase
Right.

   
GRANTEE:
SOMERA COMMUNICATIONS, INC.  
 
By: ________________________
 
Title:___________________________





--------------------------------------------------------------------------------



 



EXHIBIT A-1
SOMERA COMMUNICATIONS, INC.
1999 STOCK PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Restricted Stock Purchase Agreement.
     WHEREAS the Purchaser named in the Notice of Grant, (the “Purchaser”) is a
Service Provider, and the Purchaser’s continued participation is considered by
the Company to be important for the Company’s continued growth; and
     WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the “Agreement”).
     NOW THEREFORE, the parties agree as follows:
     1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and
the Purchaser hereby agrees to purchase shares of the Company’s Common Stock
(the “Shares”), at the per Share purchase price and as otherwise described in
the Notice of Grant.
     2. Payment of Purchase Price. The purchase price for the Shares may be paid
by delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof.
     3. Repurchase Option.
          (a) In the event the Purchaser ceases to be a Service Provider for any
or no reason (including death or disability) before all of the Shares are
released from the Company’s Repurchase Option (see Section 4), the Company
shall, upon the date of such termination (as reasonably fixed and determined by
the Company) have an irrevocable, exclusive option (the “Repurchase Option”) for
a period of sixty (60) days from such date to repurchase up to that number of
shares which constitute the Unreleased Shares (as defined in Section 4) at the
original purchase price per share (the “Repurchase Price”). The Repurchase
Option shall be exercised by the Company by delivering written notice to the
Purchaser or the Purchaser’s executor (with a copy to the Escrow Holder) AND, at
the Company’s option, (i) by delivering to the Purchaser or the Purchaser’s
executor a check in the amount of the aggregate Repurchase Price, or (ii) by
canceling an amount of the Purchaser’s indebtedness to the Company equal to the
aggregate Repurchase Price, or (iii) by a combination of (i) and (ii) so that
the combined payment and cancellation of indebtedness equals the aggregate
Repurchase Price. Upon delivery of such notice and the payment of the aggregate
Repurchase Price, the Company shall become the legal and beneficial owner of the
Shares being repurchased and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares being repurchased by the Company.
          (b) Whenever the Company shall have the right to repurchase Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors or shareholders of the Company or other persons or organizations to
exercise all or a part of the Company’s purchase rights under this Agreement and
purchase all or a part of such Shares.

 



--------------------------------------------------------------------------------



 



     4. Release of Shares From Repurchase Option.
          (a) Shares shall be released from the Company’s Repurchase Option on
the dates set forth in the Notice of Grant, provided that the Purchaser does not
cease to be a Service Provider prior to the date of any such release.
          (b) Any of the Shares that have not yet been released from the
Repurchase Option are referred to herein as “Unreleased Shares.”
          (c) The Shares that have been released from the Repurchase Option
shall be delivered to the Purchaser at the Purchaser’s request (see Section 6).
          (d) Subject to any conditions set forth in the Notice of Grant, all
Shares that have not yet been released from the Repurchase Option shall be
released from the Company’s Repurchase Option on the date on which a Change of
Control occurs, provided that the Purchaser does not cease to be a Service
Provider prior to the date of such release. For purposes of this Agreement,
“Change of Control” is defined as: (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or (ii) a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors; (iii) the date of the consummation of a merger or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or (iv) the date of the consummation of the sale or
disposition by the Company of all or substantially all the Company’s assets.
“Incumbent Directors” will mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).
     5. Restriction on Transfer. Except for the escrow described in Section 6 or
the transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until such Shares
are released from the Company’s Repurchase Option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.
     6. Escrow of Shares.
          (a) To ensure the availability for delivery of the Purchaser’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option, the Purchaser shall, upon execution of this Agreement, deliver and
deposit with an escrow holder designated by the Company (the “Escrow Holder”)
the share certificates representing the Unreleased Shares, together with the
stock assignment duly endorsed in blank, attached hereto as Exhibit A-2. The
Unreleased Shares and stock assignment shall be held by the Escrow Holder,
pursuant to the Joint Escrow Instructions of the Company and Purchaser attached
hereto as Exhibit A-3, until such time as the Company’s Repurchase Option
expires.

 



--------------------------------------------------------------------------------



 



          (b) The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unreleased Shares in escrow while acting
in good faith and in the exercise of its judgment.
          (c) If the Company or any assignee exercises the Repurchase Option
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the proposed transferee, shall take all steps necessary to accomplish such
transfer.
          (d) When the Repurchase Option has been exercised or expires
unexercised or a portion of the Shares has been released from the Repurchase
Option, upon request the Escrow Holder shall promptly cause a new certificate to
be issued for the released Shares and shall deliver the certificate to the
Company or the Purchaser, as the case may be.
          (e) Subject to the terms hereof, the Purchaser shall have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. If, from time to time during the
term of the Repurchase Option, there is (i) any stock dividend, stock split or
other change in the Shares, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, any and all new,
substituted or additional securities to which the Purchaser is entitled by
reason of the Purchaser’s ownership of the Shares shall be immediately subject
to this escrow, deposited with the Escrow Holder and included thereafter as
“Shares” for purposes of this Agreement and the Repurchase Option.
     7. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
     8. Adjustment for Stock Split. All references to the number of Shares and
the purchase price of the Shares in this Agreement shall be appropriately
adjusted to reflect any stock split, stock dividend or other change in the
Shares that may be made by the Company after the date of this Agreement.
     9. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
The Purchaser understands that Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary income the difference between the
purchase price for the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction”
includes the right of the Company to buy back the Shares pursuant to the
Repurchase Option. The Purchaser understands that the Purchaser may elect to be
taxed at the time the Shares are purchased rather than when and as the
Repurchase Option expires by filing an election under Section 83(b) of the Code
with the IRS within 30 days from the date of purchase. The form for making this
election is attached as Exhibit A-4 hereto.
THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE

 



--------------------------------------------------------------------------------



 



ELECTION UNDER SECTION 83(b), EVEN IF THE PURCHASER REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON THE PURCHASER’S BEHALF.
     10. General Provisions.
          (a) This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by the
Purchaser. Subject to Section 15(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
          (b) The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Purchaser
under this Agreement may only be assigned with the prior written consent of the
Company.
          (c) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
          (d) The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.
          (e) PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
     By Purchaser’s signature below, Purchaser represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this

 



--------------------------------------------------------------------------------



 



Agreement. Purchaser agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement. Purchaser further agrees to notify the Company
upon any change in the residence indicated in the Notice of Grant.

             
DATED:
           
 
           
 
            PURCHASER:       SOMERA COMMUNICATIONS, INC.
 
           
 
                      Signature       By
 
           
 
                      Print Name       Title

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED I,                                         , hereby
sell, assign and transfer unto Somera Communications, Inc.
                                shares of the Common Stock of Somera
Communications, Inc., standing in my name of the books of said corporation
represented by Certificate No.                      herewith and do hereby
irrevocably constitute and appoint                                         to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement (the “Agreement”)
between                                         and the undersigned dated
                                        ,                    .
Dated:                                        ,                  
Signature:                                                     
Print:                                                            
INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
JOINT ESCROW INSTRUCTIONS
Effective: December 1, 2005
Mr. Kent Coker
Corporate Secretary
Somera Communications, Inc.
301 S. Northpoint Drive
Coppell, Texas 75019
Dear Mr. Coker:
     As Escrow Agent for both Somera Communications, Inc., a Delaware
corporation (the “Company”), and the undersigned purchaser of stock of the
Company (the “Purchaser”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Agreement (“Agreement”) between the Company and the undersigned,
in accordance with the following instructions:
     11. In the event the Company and/or any assignee of the Company (referred
to collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be purchased, the purchase
price, and the time for a closing hereunder at the principal office of the
Company. Purchaser and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.

  1.   At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s Repurchase Option.    
2.   Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.

 



--------------------------------------------------------------------------------



 



  3.   Upon written request of the Purchaser, but no more than once per calendar
year, unless the Company’s Repurchase Option has been exercised, you shall
deliver to Purchaser a certificate or certificates representing so many shares
of stock as are not then subject to the Company’s Repurchase Option. Within
90 days after Purchaser ceases to be a Service Provider, you shall deliver to
Purchaser a certificate or certificates representing the aggregate number of
shares held or issued pursuant to the Agreement and not purchased by the Company
or its assignees pursuant to exercise of the Company’s Repurchase Option.     4.
  If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.     5.   Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.     6.   You shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by you
to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for Purchaser while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.     7.   You are
hereby expressly authorized to disregard any and all warnings given by any of
the parties hereto or by any other person or corporation, excepting only orders
or process of courts of law, and are hereby expressly authorized to comply with
and obey orders, judgments or decrees of any court. In case you obey or comply
with any such order, judgment or decree, you shall not be liable to any of the
parties hereto or to any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.     8.   You shall not be liable in any
respect on account of the identity, authorities or rights of the parties
executing or delivering or purporting to execute or deliver the Agreement or any
documents or papers deposited or called for hereunder.     9.   You shall not be
liable for the outlawing of any rights under the statute of limitations with
respect to these Joint Escrow Instructions or any documents deposited with you.
    10.   You shall be entitled to employ such legal counsel and other experts
as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefore.

 



--------------------------------------------------------------------------------



 



  11.   Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.     12.   If you reasonably require
other or further instruments in connection with these Joint Escrow Instructions
or obligations in respect hereto, the necessary parties hereto shall join in
furnishing such instruments.     13.   It is understood and agreed that should
any dispute arise with respect to the delivery and/or ownership or right of
possession of the securities held by you hereunder, you are authorized and
directed to retain in your possession without liability to anyone all or any
part of said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.     14.   Any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon personal delivery or upon deposit in the United States
Post Office, by registered or certified mail with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses or at such other addresses as a party may designate by ten days’
advance written notice to each of the other parties hereto.

                 
 
  COMPANY:       SOMERA COMMUNICATIONS, INC.
301 S. Northpoint Drive
Coppell, Texas 75019    
 
               
 
  PURCHASER:            
 
               
 
               
 
               
 
               
 
               
 
               
 
  1.            
 
  2.       ESCROW AGENT: Kent Coker    
 
          3. Corporate Secretary
Somera Communications, Inc.
301 S. Northpoint Drive
Coppell, Texas 75019    

  15.   By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.     16.   This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.

 



--------------------------------------------------------------------------------



 



  17.   These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.

                  Very truly yours,    
 
                SOMERA COMMUNICATIONS, INC.    
 
           
 
                     
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
                PURCHASER:    
 
           
 
                          Signature    
 
           
 
                          Print Name    

ESCROW AGENT:
                                        
Corporate Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

             
 
  NAME:   TAXPAYER:   SPOUSE:
 
           
 
  ADDRESS:        
 
           
 
  IDENTIFICATION NO.:   TAXPAYER:   SPOUSE:
 
           
 
  TAXABLE YEAR:        

1.   The property with respect to which the election is made is described as
follows:                                        shares (the “shares”)of the
Common Stock of Somera Communications, Inc. (the “Company”).   2.   The date on
which the property was transferred
is:                                        ,                    .   3.   The
property is subject to the following restrictions:

The Shares may be repurchased by the Company, or its assignee, upon certain
events. This right lapses with regard to a portion of the Shares based on the
continued performance of services by the taxpayer over time.

4.   The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                    .   5.   The amount (if any) paid for
such property is: $                    .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

         
Dated:
                                          ,                      
                                        
 
      Taxpayer

The undersigned spouse of taxpayer joins in this election.

         
 
                                              
Dated:
                                          ,                       Spouse of
Taxpayer

 